UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 08-6665



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


DENITRA CARMITA LEWIS,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg. Glen E. Conrad, District
Judge. (5:06-cr-00057-gee-jgw-4)


Submitted:   June 30, 2008                    Decided:   July 8, 2008


Before WILKINSON, TRAXLER, and KING, Circuit Judges.


Remanded by unpublished per curiam opinion.


Denitra Carmita Lewis, Appellant Pro Se. Edward Albert Lustig,
OFFICE OF THE UNITED STATES ATTORNEY, Roanoke, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Denitra   Carmita   Lewis    seeks    to   appeal   the   district

court’s order denying her motion for reduction of sentence pursuant

to 18 U.S.C. § 3582(c)(2) (2000).      In a criminal case, a notice of

appeal must be filed within ten days after the order appealed from

is entered.   See Fed. R. App. P. 4(b)(1)(A).           However, with or

without a motion, the district court may extend the time to file a

notice of appeal for an additional thirty days upon a finding of

excusable neglect or good cause.      Fed. R. App. P. 4(b)(4); United

States v. Reyes, 759 F.2d 351, 353 (4th Cir. 1985).

          While the district court dismissed Lewis’ motion for

sentence reduction on March 12, 2008, the district court identified

March 22, 2008, as the “effective date” of the order.          On April 21,

2008, Lewis filed a notice of appeal.*         While the notice of appeal

was filed after the ten-day appeal period expired, it was filed

within the thirty-day excusable neglect period.               Therefore, we

remand the case to the district court for a determination as to

whether Lewis has shown excusable neglect or good cause warranting

an extension of the appeal period.       The record, as supplemented,

will then be returned to this court for further consideration.            We

dispense with oral argument because the facts and legal contentions




     *
      See Houston v. Lack, 487 U.S. 266, 276 (1988).

                                 -2-
are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                      REMANDED




                               -3-